Title: To George Washington from Horatio Gates, 15 September 1780
From: Gates, Horatio
To: Washington, George


                        
                            Sir
                            Hillsborough 15th September 1780
                        
                        Inclosed I have the Honor to send your Excellency the particular Returns of the several Continental Corps
                            serving in this Department—from thence, I have the Satisfaction to find, that the Loss in the Action near Camden, is by no
                            Means so considerable; as I had so much Reason to apprehend. I dispatched a Letter the 9th Inst. to Governor Jefferson,
                            containing Intelligence of a particular Sort, which I requested him to forward Directly to Congress—and therein desired
                            that a Copy might instantly be sent to your Excellency. As I only join’d Baron de Kalb, and the Maryland Division the 26th
                            July at Buffalo ford, upon Deep River; I could not give Your Excellency any Account of the Troops &c. in this
                            Department, previous thereto. The Letters I wrote Congress, and the Board of War the 22d July at Hillsborough, I requested
                            might be copied, and sent to your Excellency—this, Governor Rutledge tells me, was ordered by Congress to be done—My
                            former Secretary is in Philada and for want of Money could not join me; and I have only one here, so my Hands have been
                            continually full.
                        I am thus particular upon this Head, that your Excellency may be convinced, that want of Time, and not want
                            of due Respect and Attention; has been the real Cause of my not writing oftener, and more particularly to your
                            Excellency—As the Copy of my Letter to Govr Jefferson of the 9th Instant, must have reached your Excellency, I shall only
                            observe thereupon; that I am fully of Opinion, it is a principal Object with Sir Harry Clinton, as well as Earl
                            Cornwallis, to lay hold of Portsmouth in Virginia; and fix a strong post there, should the late Arrival of the Second
                            Division of the French Fleet, or other Circumstances, put it out of Your Excellency’s Power, to do any thing effectual
                            this year; against New York. Sir Harry will most probably come in Force, and renew his Efforts to the Southward;, and may
                            detach a Reinforcement, previous to his embarquing himself, but of this Your Excellency will have the First Intelligence;
                            as Sir Harry cannot make a Considerable Embarkation, without you knowing it—Satisfied that you will in that Circumstance,
                            do every Thing, that can be expected to be done, I repose the Utmost Confidence in Your Excellency’s supporting the Troops
                            in this Department—Could a proper Squadron of the Fleet of Our Allies be prevail’d upon, to Winter in some Port within the
                            Capes of Virginia; it would effectually defeat every Scheme the Enemy’s Generals may form against any part of The State of
                            Virginia. These being Suggestions that have arisen in my Mind from the Intelligence received; I submit them to your
                            Excellency’s superior Wisdom and Judgement, without further Comment thereupon. Nothing of moment has occurred, since I
                            wrote last to Your Excellency. The Supernumerary Maryland Officers, are gone to that State to receive, discipline, and
                            equip; the Troops rais’d, and to be raised there, for the Continental Service. I have ordered Colonel Hall, who commands
                            them, to correspond with Your Excellency. I am disappointed in sending your Excellency the Return of the Maryland
                            Division. Col. Williams has wrote to Colonel Scammell, and acquainted him with the Reasons, that cannot be complied with,
                            by this Express—with every Sentiment of Respect, & Regards; I am Sir Your Excellencys most Obedient Humble Servant,
                        
                            Horatio Gates

                        
                    